Writ of Manthunus l)enied, Opinion issued Noieniber 6, 2012




                                                In 11w
                                    Ititirt nf Apicats
                           .*iftl! Oi31riet of .!.tXu; 11 Ja1hu
                                        No, 05-12-01490-CV

                                IN RE KERNELL THAW, Relator

                    Original Proceeding from the list .jlI(licial District Court
                                                  9
                                      l)allas County, Texas
                              Trial Court Cause No. DC-12-094834


                               MEMORANDUM OPINION
                             Belore Justices Bridges. Lang. and Fillmore
                                     Opinion by Justice Fillmore

        Relator contends the trial judge thiled to hold a hearing on her motion for temporary

injunction.   The facts and issues are well known to the   parties,   so we need not recount them herein.

Based   on   the record before us. we conclude relator has not shown she         is   entitled to the relief

requested. See TEX. R. A. P. 52.8(a): Wufker v. Pucker. 827 S.W.2d 833, 839-40 (Tex. 1992)

(orig. proceeding). Accordingly, we DENY relator’s petition for writ of mandamus.



                                                                 —Th




                                                      ROBFRT M. FILlMORE
121490F .P05                                          JLSilCE